                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

VICTORIA SMITH                                                       PLAINTIFF

V.                                    4:19CV00036 JM

LITTLE ROCK SCHOOL DISTRICT, et al,                                  DEFENDANTS



                                     JUDGMENT

     Based upon the Order entered today, this case is DISMISSED with prejudice.

     IT IS SO ORDERED this 21st day of February, 2019.



                                                       _____________________________
                                                       James M. Moody Jr.
                                                       United States District Judge
